                  UNITED STATES DISTRICT COURT

                  SOUTHERN DISTRICT OF GEORGIA

                        SAVANNAH DIVISION
ANTHONY OLIVER,                    )
                                   )
     Plaintiff,                    )
                                   )
v.                                 )           CV419-063
                                   )
LYFT, INC.,                        )
                                   )
     Defendant.                    )

                                 ORDER

     Shortly before the Court issued its previous Order (doc. 98),

defendant Lyft, Inc. filed a Notice which addressed some of the Court’s

concerns. See doc. 96. Lyft’s filing, however, does not address the status

of its Motion to Compel Arbitration, and, more specifically, whether

consideration of that motion should precede the Court’s determination of

the appropriateness of filing conditions on Oliver. See doc. 33 (Motion to

Compel Arbitration); see also doc. 97 (supplementing Lyft’s previously

filed motion to impose conditions on Oliver’s continued litigation, and

requesting that this Court “impose a nationwide pre-filing order”).

     In the interest of clarity, therefore, the Court VACATES its prior

Order (doc. 98) and replaces its directions as follows:
     (1)    Within 14 days of this Order, Lyft is DIRECTED to file a
            response concerning whether the Court must resolve its
            arbitration motion before it considers whether to impose
            conditions on Oliver’s ongoing litigation;

     (2)    Within 14 days of this Order, Oliver is DIRECTED to respond
            to Lyft’s pending Motion to Declare Plaintiff a Vexatious
            Litigant, and to SHOW CAUSE why the conditions imposed
            on his litigation in this Court, in Oliver v. County of Chatham,
            et al., CV417-101, and Oliver v. City of Pooler, et al., CV418-100,
            should not apply to this case. He is further DIRECTED to file
            a single document discussing both issues1; and

     (3)    All deadlines in this case, other than those specifically imposed
            above, remain STAYED pending the parties’ respective
            responses and, if appropriate, Oliver’s compliance with any
            conditions imposed.

      SO ORDERED, this 12th day
                             ay of April, 2019.

                                       ______________________________
                                       ________
                                              _____________
                                                          _____
                                       CHRISTOPHER L. RAY
                                       UNITED STATES MAGISTRATE JUDGE
                                       SOUTHERN DISTRICT OF GEORGIA




1
  Oliver remains free to withdraw any of his previously filed motions. To the extent,
however, that they are relevant to the arguments raised in Lyft’s supplemental brief
(doc. 97), the Court will consider them.


                                         2
